Since I am unable to concur in the conclusions reached by the majority, I must respectfully dissent.
The record reveals no evidence that would justify termination of assistance to appellant, the decision and recommendation of the hearing examiner correctly assessing the situation and applying the law. R.C. 3304.17 mandates that "[t]he rehabilitation services commission shall provide vocational rehabilitation services to all eligible handicapped persons." Contrary to the majority opinion, assistance to appellant was terminated because she was successfully employed as a cocktail waitress, despite the hearing officer's factual finding that she "has never been employed at a job related to her vocational goal." *Page 716 
The essential finding of the administrator was that "appellant had been erroneously made * * * eligible for services." It is this erroneous legal conclusion that is the basic foundation for the termination of assistance. The administrator then bootstrapped a "conclusion of law" that appellant was prevented from attaining her vocational goal not by her disability but by her "lack of credentials." It is clear that the finding of the administrator was that appellant was never eligible for services and, thus, she was not eligible for continued services. Under the evidence in this case, that conclusion is contrary to law, and the first assignment of error should be sustained. Such a ruling would render moot the second and third assignments of error and, under App.R. 12(A), they need not be addressed.
Accordingly, I would reverse and remand for further proceedings.